Robert J. Ponzini, Esq. Village Attorney, North Tarrytown
I am writing in response to your request for an Attorney General's opinion as to whether a village has the authority to impose increased fines for repeat offenders of village regulations.
As stated in your letter, the general code of the Village of North Tarrytown includes parking and traffic regulations. The village is concerned with the problem of repeating offenders: persons who, although they continue to pay the fines, continue to violate the various provisions of the code, in conflict with public order and sensibilities of the village. The village wishes to impose a system of increased penalties for second and third offenses, in the hope of discouraging repeat offenders. You have asked whether such an increased penalty system is valid.
Regulation and control of streets and highway traffic within a village is a matter of State concern and is a governmental function exclusively within the power of the State as sovereign, except to the extent the Legislature has delegated such powers to political subdivisions and municipal corporations (People v Grant, 306 N.Y. 258, 260 [1954]). The provisions of the Vehicle and Traffic Law are deemed applicable and uniform throughout the State (Vehicle and Traffic Law, § 1600). Local governments are prohibited from enacting any local law, ordinance, rule or regulation in conflict with the Vehicle and Traffic Law without express statutory authorization (ibid.; Op Atty Gen No. 85-4).
Under section 1640 of the Vehicle and Traffic Law, villages and cities have been granted the authority to regulate traffic within their boundaries. The penalties for violations of these regulations are set forth in section 1800 of the Vehicle and Traffic Law, and are classified as traffic infractions (id., § 1800[a]). Subdivision (b) of section 1800 sets forth a schedule of increasing penalties for repeat offenders:
  "Every person convicted of a traffic infraction for a violation of any of the provisions of this chapter . . . shall for a first conviction thereof be punished by a fine of not more than fifty dollars or by imprisonment for not more than fifteen days or by both such fine and imprisonment; for a conviction of a second violation, both of which were committed within a period of eighteen months, such person shall be punished by a fine of not more than one hundred dollars or by imprisonment for not more than forty-five days or by both such fine and imprisonment [etc.] . . ." (Vehicle and Traffic Law, §  1800[b]).
Local governments may not modify these penalties through local enactments (id., § 1600).
We conclude that a village may not impose its own schedule of penalties for traffic infractions, inasmuch as the penalties are set by the Vehicle and Traffic Law.